Citation Nr: 1433074	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  11-07 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for the service-connected cervical spine strain.

2.  Entitlement to a disability rating in excess of 10 percent for the service-connected degenerative arthritis of the lumbar spine.

3.  Entitlement to a compensable disability rating for the service-connected migraine headaches for the period prior to August 16, 2009.

4.  Entitlement to a disability rating in excess of 30 percent for the service-connected migraine headaches beginning on August 16, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1998 to May 2008. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the RO. 

Although the Veteran requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in January 2013.  His hearing request, therefore, is considered to have been withdrawn. 38 C.F.R. § 20.704(e) (2013).

The Virtual VA claims file has been reviewed.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.  

The issues to include that of an increased rating higher than 20 percent for the service-connected cervical spine disability are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

For the initial period of the appeal, the service-connected cervical spine strain is shown to have been productive of a disability picture manifested by findings of stenosis with left arm radiating pain and tingling of the hand and a functional loss due to pain and flare-ups that more nearly approximated that of flexion restricted to less than 30 degrees, but more than 15 degrees.   


CONCLUSION OF LAW

For the initial period of the appeal, the criteria for the assignment of an increased rating of 20 percent for the service-connected cervical spine disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Codes 5237, 5238 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

To the extent that the action taken hereinbelow is favorable to the Veteran a discussion of VCAA is not required at this time.  

Based on a careful review of the entire record, the Board finds that an increased, initial rating of 20 percent for the service-connected cervical spine strain is assignable in this case.  

While the VA examination in November 2009 showed that the Veteran had an active range of flexion of the cervical spine from 0 to 40 degrees, this was noted to be painful.  

Moreover, at that time, the Veteran complained of pain, stiffness and weakness.  He reported having significant pain on a regular basis along with flare-ups when the pain was worse.  An MRI in 2008 was noted to have shown moderate neural foraminal stenosis at C3-C4.  

Significantly, in December 2008, a private physician had reported that epidural injections would be tried for the Veteran's cervical stenosis.  The Veteran was noted to have pain that sometimes radiated down his left arm with tingling in the fingers and decreased grip strength on that side.  

To the extent that, beginning in 2008,  the Veteran is shown to have had regular symptoms including a functional loss due to cervical spine pain with flare-ups caused by stenosis that required epidural injections, the Board finds that the service-connected disability picture more closely resembled that of flexion of the cervical spine restricted to less than 30 degrees, but not less than 15 degrees.    

Hence, on this record, an increased rating of 20 percent for the service-connected cervical spine disability for this initial part of the appeal is warranted.  


ORDER

An increased, initial rating of 20 percent for the service-connected cervical spine disability for the initial period of the appeal is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


REMAND

Given that the Veteran, through his representative, is asserting that the symptoms of his service-connected cervical spine strain with stenosis and degenerative arthritis of the lumbar spine have worsened since his 2009 VA examinations and are more severe than presently rated, the Board finds that the Veteran should be afforded a current VA examinations in order to accurately evaluate the current severity of his service-connected disabilities.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

To the extent that the Veteran may be experiencing findings of radiculopathy, this should be addressed in connection with the examinations.  

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).   

The Board observes that the Veteran's Virtual VA claims file contains VA treatment records, dated in November 2010 to April 2012.  However, the Veteran has not waived RO review with regard to the claims on appeal.  See 38 C.F.R. § 20.1304(c) (any pertinent evidence submitted by the appellant or his representative must be referred to the agency of original jurisdiction for initial review, unless this procedural right is waived by the appellant or his representative, or unless the Board determines the benefit sought can be allowed on appeal without such a referral).

In a March 2010 statement, the Veteran indicated that he continued to disagree with the February 2009 rating decision denying his claim for a compensable disability rating for his service-connected migraines.  

Although a report of contact dated in February 2010 reflects that the Veteran withdrew his earlier, January 2010 Notice of Disagreement as to the disability rating assigned, the RO issued another rating decision as to this claim in February 2010, wherein the Veteran's disability rating was increased to 30 percent disabling, effective on August 16, 2009.  

As such, the Board construes the March 2010 statement as a Notice of Disagreement (NOD) with the February 2010 rating decision.  

When a claimant has filed a NOD and there is no Statement of the Case (SOC)  on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, this claim must be remanded to the RO for issuance of a SOC.  

The Veteran thus must be given an opportunity to perfect an appeal to the Board concerning this issue by submitting a timely Substantive Appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to contact the Veteran in order to obtain and associate with the record copies of all VA treatment records since April 2012.

2.  The AOJ then should have the Veteran scheduled for a VA spine examination to ascertain the current severity and manifestations of his service-connected cervical spine strain and stenosis and his service-connected degenerative arthritis of the lumbar spine.  

The claims file should be made available to the examiner for review in connection with the examination.  All indicated testing should be performed to address the Veteran's complaints including radiating pain and tingling of the fingers of the left arm, as well as any findings of radiculopathy related to the service-connected low back disability.  

3.  The AOJ should furnish a fully responsive Statement of the Case regarding the issue of an increased rating for the service-connected migraine headaches to the Veteran and his representative.  Only if the Veteran perfects his appeal by filing a timely Substantive Appeal (VA Form 9), should this matter be returned to the Board for further review.  

4.  After completing all indicated development, the RO should readjudicate the other claims for increase remaining on appeal in light of all the evidence of record.   If any benefit sought on appeal remains denied, the Veteran and his representative should furnish a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals










Department of Veterans Affairs


